MemoRandum. The record fully substantiates the finding that the appellant’s confession was voluntary. We said, in our earlier decision in this case (People v. Hocking, 15 N Y 2d 973), that certain facts alluded to in the dissent herein (e.g., the age of the appellant; the appearance of appellant’s father at the station house) were to be considered on the limited issue of vol-untariness. In People v. Taylor (16 N Y 2d 1038) we reiterated that denial of access to the defendant’s family was germane, but in no wise controlling on the question of voluntariness. Nothing in the present case requires, as the dissent seems to suggest, that we abandon our position in Hocking and Taylor and accept, on this appeal from the Huntley hearing, arguments rejected in the main appeal. This case was tried long before June of 1966. The case of Miranda v. Arizona (384 U. S. 436) is not applicable (People v. McQueen, 18 N Y 2d 337, decided herewith).